El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Cerame López & Co., en acción iniciada contra Gastón Bloncourt embargó ciertos bienes muebles que fueron puestos bajo la custodia del socio gestor Manuel Valles. Societé Anonyme de Photograpbie Industríale, en acción iniciada contra Gastón Bloncourt, o contra Gastón Bloncourt & Com-pañía, embargó los mismos bienes que se bailaban en poder de Vallés. Posteriormente, al no poderse localizar los bienes embargados, Societé Anonyme de Pbotograpbie Industríale entabló la presente acción de daños y perjuicios contra Vallés y contra Cerame López & Co., y obtuvo sentencia a su favor.
El primer señalamiento es que la corte de distrito erró al’ desestimar la excepción previa de que la demanda no aduce Lechos suficientes para determinar una causa de acción: (a) porque la demandante no alegó ninguna culpa o negli-gencia de parte de los demandados; (b) porque la deman-dante no alegó la suma de que respondía el segundo embargo; (o) porque la demandante no alegó que Vallés aceptó el cargo de depositario, o tomó posesión de los bienes embargados por la demandante; (d) porque la demandante no alegó la existencia de relación alguna entre Bloncourt y Bloncourt & Compañía, que son dos entidades distintas, ni la insolvencia de ninguna de ellas, ni la existencia de otros bienes sujetos a ejecución; y (e) porque la demandante no alegó que la corte hubiese dictado en la segunda causa de acción ninguna sentencia de la cual no se hubiera apelado o no pudiera apelarse, determinando la cuantía de que Gastón Bloncourt & Compañía respondía.
*655 La demanda no usa las palabras culpa y negligencia. Aduce las circunstancias en que Vallés, con pleno conocimiento del segundo embargo, devolvió los bienes embargados a Gastón Bloncourt. Cerame López & Co. era responsable del acto torticero de Vallés como depositario de los bienes embargados. No era necesario alegar que Vallés cometió un acto torticero al entregar los bienes embargados a Bloncourt en vez del marshal, de quien los había recibido, ni indicar que Cerame López & Co. era responsable de las actuaciones del depositario en cuyo poder Cerame López & Co., como demandante en la acción original, había hecho que se pusieran los bienes embargados. Empero la demandante sí alegó que Valles había sido designado como depositario de los bienes embargados, a instancia y bajo la responsabilidad de Cerame López & Co.
La demandante alegó que como resultado de cierta investigación y vistas celebradas en cierta causa, sucedió que Vallés había entregado los bienes embargados a Bloncourt como resultado de una transacción celebrada entre las partes en el pleito original al presentarle Bloncourt ciertos documentos demostrativos de que se había llegado a una transacción sin la aprobación de la corte. Los apelantes dan énfasis a esta alegación como prueba de buena fe por parte de Vallés. La demandante también alegó que se notificó este segundo embargo a Vallés como depositario de los bienes embargados, a fin de que retuviera en su poder la citada mercancía embargada hasta nueva orden de la corte. Debe presumirse que él tenía conocimiento de sus deberes y de la responsabilidad impuéstasele al trabarse implícitamente un segundo embargo, ora se le instruyera expresamente o no respecto a la naturaleza de tal deber y responsabilidad. Debe presumirse que sabía que los bienes que estaban en su poder se hallaban en custodia legis y que él no estaba en libertad para entregar los mismos a la parte demandada en el pleito original sin permiso u orden de la corte. El hecho de que Bloncourt presentara prueba documental de una transacción *656extrajudicial de la controversia original pnede o no ser nna circunstancia atenuante. No puede considerarse como sufi-ciente para relevar a los demandados de toda responsabilidad.
La demandante alegó que en la segunda acción se había librado contra los bienes embargados un mandamiento de ejecución por la suma de $591.71, más intereses al tipo legal. Un inventario detallado de los bienes, que comprende cuatro páginas escritas a máquina a un solo espacio, fue unido a la demanda como exhibit. La demandante también alegó que el valor de los bienes excedía de $1,200 y que los daños ocasionados por los actos torticeros de los demandados importaban $591.71, con intereses al tipo legal, más $200 como honorarios que la demandante se había comprometido a pagar a sus abogados. Puede admitirse que la demanda es ambigua y dudosa, mas los demandados no la excepeionaron por ese motivo ni solicitaron de la corte que ordenara que la alegación fuese más específica. La inferencia que surge de los hechos aducidos es que la suma especificada en el segundo embargo era suficiente para responder de los daños y perjuicios que se trataban de recobrar en la presente acción. Sea ello como fuere, la cuestión aquí presentada envolvía una exposición deficiente de la causa de acción, más bien que el dejar de aducir una causa de acción, y el defecto alegado no es suficiente para justificar una revocación.
Hemos asumido aquí con los apelantes, primero, que la demandante estaba obligada a alegar hechos que demostraran la responsabilidad máxima de los demandados, y segundo, que la cuantía especificada en el segundo embargo era el límite máximo de tal responsabilidad. Entre la cuantía del segundo embargo y el valor de los bienes embargados, y en tanto estuviese envuelto uno u otro de estos factores, no vemos motivo por qué no deba determinarse el límite de la responsabilidad de los demandados a base de la segunda en lugar de la primera.
La argumentación de los apelantes admite por necesaria deducción una responsabilidad por daños y perjuicios *657dentro de Tin límite máximo no especificado. Igualmente admite una responsabilidad por toda la suma que se trata de recobrar, a menos que esa suma exceda de tal límite má-ximo no especificado, y sea ello como fuere, por cierta parte de la suma reclamada por el demandante. El dejar de aducir hechos suficientes para demostrar de una manera concluyente que la demandante tenía derecho a toda la- suma reclamada por concepto de daños y perjuicios no equivalía a dejar de aducir hechos suficientes para determinar una causa de acción.
 La alegación de que Vallés aceptó el cargo de depositario, o que tomó posesión de los bienes embargados por la demandante, era innecesaria. Él ya estaba en posesión de los bienes embargados y el hecho de que continuara en tal posesión después de haber sido notificado del segundo embargo, fué suficiente aceptación de responsabilidad como depositario. Él quizá pudo relevarse de esa responsabilidad al trabarse el segundo embargo, o en cualquier momento después, entregando nuevamente los bienes embargados al márshal de la corte, de quien los había recibido.
La demandante alegó que cuando el márshal fué a to-mar posesión nuevamente de los bienes embargados de con-formidad con el mandamiento de ejecución los bienes ha-bían desaparecido; que, siguiendo instrucciones de los abo-gados de la demandante, el márshal entonces practicó una búsqueda de otros bienes pertenecientes al “demandado Gastón Bloncourt o a Gastón Bloncourt & Co.,” y no le fué posible hallar ningunos bienes pertenecientes “al demandado Gastón Bloncourt o a Gastón Bloncourt & Co.,” siéndose imposible diligenciar en todo o en parte alguna la orden de ejecución. Ésta fué una alegación suficiente respecto a la no existencia de otros bienes sujetos a ejecución. Bajo las circunstancias, no era necesario alegar la insolvencia de Gastón Bloncourt o de Gastón Bloncourt & Co. Tampoco podemos asumir con la demandante que Gastón Bloncourt y Gastón Bloncourt & Co. eran necesariamente entidades distintas. Gastón Bloncourt pudo haber estado haciendo *658negocios bajo la razón social de Gastón Blonconrt & Co. De todos modos no tendríamos mayor razón para asnmir qne los bienes embargados pertenecían a Gastón Blonconrt qne la qne tendríamos para asnmir qne pertenecían a Gastón Blonconrt & Co. En lo qne a la suficiencia de la demanda concierne, basta qne los mismos bienes hubiesen sido embar-gados dos veces y, asumiendo la validez del segundo embargo, qne el depositario de los mismos, designado por el primer acreedor qne embargó, se desprendiera ilegalmente de ellos. Al resolver la excepción de falta de hechos para determinar una cansa de acción, el juez de distrito no podía asnmir la nulidad del segundo embargo y el omitir cualquier alegación respecto al mismo existente entre Gastón Blonconrt y Gastón Blonconrt & Co. no fné un defecto fatal.
Las alegaciones de qne en el segundo litigio se había librado un mandamiento de ejecución, qne el márshal había tratado de practicar un embargo de conformidad con dicho mandamiento, que no había podido hallar bienes sujetos a ejecución, y qne se había practicado una investigación judicial con el propósito de localizar los bienes embargados, eran suficientes para demostrar qne la corte había dictado sen-tencia en la segunda cansa y qne no estaba pendiente una apelación contra tal sentencia.
A manera de introito a una segunda contestación enmen-dada, los demandados nuevamente excepcionaron la demanda, fundándose en falta de hechos suficientes para determinar una cansa de acción, por haber prescrito la misma de con-formidad con el inciso 2 del artículo 1869 del Código Civil Revisado, y el haberse declarado sin lugar esta excepción también se señala como error.
La demanda fné radicada el 23 de enero de 1931. En ella se alegaba:
“6. — Que la demandante en este caso, también demandante en el caso No. 8345 al obtener orden de ejecución el día 9 de mayo de 1929 por la suma de $591.71 más los intereses legales, procedió a ejecutar dicha orden de ejecución contra los bienes ya embargados, y cuya *659descripción aparece copiada fielmente en cuatro hojas de papel legal que se adjuntan a esta demanda, y se hacen formar parte de esta ale-gación.
“7. Que al proceder el marshal a ejecutar la citada mercancía y los citados bienes, se encontró que los mismos habían desaparecido.
i t ¿fc ')f íí* ^
“12. Que la demandante en este caso posteriormente allá para principios del 1930 solicitó la citación de Cerame López & Co. y de Manuel Yallés, para que comparecieran ante esta Hon. Corte a de-clarar sobre los citados bienes embargados.
“13. Que en las vistas que se llevaron a efecto a consecuencia de la petición de la demandante en este caso, resultó que Manuel Yallés, depositario que era de los bienes bajo la designación y responsabilidad de Cerame López & Co., entregó ilegalmente la-citada mercancía a Gastón Bloncourt, por haberse transigido el pleito No. 8314, y a virtud de haberle mostrado el Sr. Bloncourt al Sr. Yallés, docu-mentos demostrativos de que el pleito No. 8314 había sido transigido sin autorización judicial. ’ ’
De estas alegaciones se desprende que al márslial le fue imposible bailar los bienes embargados en mayo de 1929. Esa circunstancia, sin más, no bastaba para bacer respon-sable a Valles y a Cerame López & Co. Tan sólo en el curso de los procedimientos iniciados a principios de 1930 fue que la aquí demandante averiguó que Valles babía devuelto los bienes embargados a Gastón Bloncourt. Los hechos alegados en la demanda indican que ésta fué archivada dentro del año siguiente a la fecha en que el demandante, haciendo que se iniciara contra Valles y Cerame López & Cía. una investiga-ción judicial, pudo determinar lo que-Valles había hecho, y en armonía con las disposiciones del inciso 2 del artículo 1869 el período estatutario debe contarse “desde que el agraviado” tuvo conocimiento del acto torticero. El juez de distrito no cometió error al declarar sin lugar la excepción previa.
Los señalamientos tercero y cuarto se dirigen a la sufi-ciencia de la prueba y al supuesto error en la apreciación de la misma. Igualmente carecen de mérito.

Debe confirmarse la sentencia apelada.